DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "in any dimension" in claim 1 is a relative term which renders the claim indefinite.  The term "any" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For instance, claim 1 cites, in part, “portions of the seismic image having spatial coherency in any dimension”; however, it is not pointed out clearly the term “any” is a singular or a plural with respect to 1D, 2D, 3D, or 4D.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




the claims are drawn to a “computer readable medium”.  The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010.
The Examiner suggests that Applicant amends the claims as follows: “A non-transitory computer medium containing computer program stored therein, when run on suitable computer apparatus, cause the computer apparatus to perform the method according to claim 1.” 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because of the following:

the claims are drawn to a “computer readable medium”.  The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010.
The Examiner suggests that Applicant amends the claims as follows: “A non-transitory computer medium comprising the computer program of claim 15.” 

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, and 6-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
“A method for characterising changes within a subsurface volume between a first time and a second time, said method comprising:
obtaining first seismic data acquired by the transmission of seismic signals into the subsurface volume and subsequent detection of some or all of the seismic signals after reflection within the subsurface, said first seismic data corresponding to the first time;
processing said first seismic data by migrating the first seismic data to obtain a seismic image of the subsurface volume;
reversing said processing for relevant portions of said seismic image by de-migrating the relevant portions of said seismic image to obtain relevant portions of first seismic data, wherein the relevant portions of said seismic image comprise locally coherent events which relate to portions of the seismic image having spatial coherency in any dimension; and the relevant portions of first seismic data comprise kinematic invariants having de-migrated positions which are invariant a model used for the migration and/or de-migration;
obtaining second seismic data acquired by the transmission of seismic signals into the subsurface volume and subsequent detection of some or all of the seismic signals after reflection within the subsurface volume, said second seismic data corresponding to the second time;
characterising said changes within the subsurface volume between the first time and the second time by estimating the changes between said second seismic data and said relevant portions of first seismic data, said estimating comprising determining changes between the 

The limitation of obtaining first seismic data, processing said first seismic data, reversing said processing, obtaining second seismic data, characterising said changes steps, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation of mathematical calculations/modeling, then it falls within the “Mathematical Concepts” grouping of abstract idea; for instance the dependent claims reciting mathematical manipulation such as inversion, transforming.  Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application because the steps above recited at a high level of generality, e.g., using a generic computer performing generic computer functions of obtaining, processing, reversing, obtaining, and characterizing such that the reciting amounts to no more than mere instructions to apply the exception using a generic computer component, and does not impose any meaningful limits on practicing the abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, e.g., using a generic computer to perform mathematical calculations amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer cannot provide an inventive concept.  Hence, the claim is not patent eligible.

Dependent claims 15-17 are directed to a computer program/program carrier/apparatus being used to carry the method as cited in claim 1.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, e.g., using a generic computer to perform mathematical calculations amounts to no more than mere instructions to apply the 

 
	Dependent claims 3 and 6-13 are directed to variable parameters for mathematical calculation/modeling, which do not result in the claims as a whole amounting to significantly more than the judicial exception. 

	Dependent claim 14 is directed to the step of “using the results of said method to aid hydrocarbon recovery from a reservoir”, which is insignificant post extra-solution activity, which is well-understood, routing and conventional activity previously known to the industry as disclosed by Lambare et al. reference hereinbelow.

	Claims 1, 3, and 6-17 are therefore not drawn to eligible subject matter as they are directed to an abstract idea.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 6-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Computation of Kinematic Attributes for Pre-Stack Time Migration”, Lambare et al. (referred hereafter Lambare et al.).
Referring to claim 1, Lambare et al. disclose a method for characterising changes within a subsurface volume between a first time and a second time (Summary), said method comprising:
e.g., reflection tomography - Summary), said first seismic data corresponding to the first time (e.g., Pre-stack time migration (PreSTM) – Figure 1; pages 2402-2403, Kinematic Time Demigration section);
processing said first seismic data by migrating the first seismic data to obtain a seismic image of the subsurface volume (Figure 1; pages 2402-2403, Kinematic Time Demigration section);
reversing said processing for relevant portions of said seismic image by de-migrating the relevant portions of said seismic image to obtain relevant portions of first seismic data (Figure 1), wherein the relevant portions of said seismic image comprise locally coherent events which relate to portions of the seismic image having spatial coherency in any dimension (pages 2402-2403, Kinematic Time Demigration section); and the relevant portions of first seismic data comprise kinematic invariants (Summary) having de-migrated positions which are invariant a model used for the migration and/or de-migration (pages 2403-2404, Computation of Kinematic Attributes section; Figures 1-7);
obtaining second seismic data acquired by the transmission of seismic signals into the subsurface volume and subsequent detection of some or all of the seismic signals after reflection within the subsurface volume, said second seismic data corresponding to the second time (e.g., gradient of travel time – Figure 2; pages 2403-2404, Computation of Kinematic Attributes section, Figures 1-7);
characterising said changes within the subsurface volume between the first time and the second time by estimating the changes between said second seismic data and said relevant portions of first seismic data (Figures 4-7), said estimating comprising determining changes between the kinematic invariants of the first seismic data and local second seismic data, said local second seismic data being local to said kinematic invariants of the first seismic data (pages 2403-2404, Computation of Kinematic Attributes section, Figures 1-7; pages 2404-2405, Example section, Figure 8; page 2405, Conclusions section). 
As to claim 3, Lambare et al. disclose a method for characterising changes within a subsurface volume between a first time and a second time (Summary), wherein acquisition Figures 4-5; pages 2403-2404, Computation of Kinematic Attributes section). 
Referring to claim 6, Lambare et al. disclose a method for characterising changes within a subsurface volume between a first time and a second time (Summary), wherein said step of determining changes comprises performing a localised inversion for said changes centred on the kinematic invariants (pages 2403-2404, Computation of Kinematic Attributes section, Figures 4-7). 
As to claim 7, Lambare et al. disclose a method for characterising changes within a subsurface volume between a first time and a second time (Summary), wherein said step of performing a localised inversion comprises performing an inversion within data windows centred on the kinematic invariants (Figure 1; pages 2402-2403, Kinematic Time Demigration section). 
Referring to claim 8, Lambare et al. disclose a method for characterising changes within a subsurface volume between a first time and a second time (Summary), further comprising the step of transforming the determined changes between the kinematic invariants of the first seismic data and local second seismic data into useful parameters (pages 2404-2405, Example section, Figure 8; page 2405, Conclusions section). 
As to claim 9, Lambare et al. disclose a method for characterising changes within a subsurface volume between a first time and a second time (Summary), wherein said transforming into useful parameters comprises performing an attribute migration to obtain 4D time-shift attribute maps (pages 2403-2404, Computation of Kinematic Attributes section, Figures 2-7). 
Referring to claim 10, Lambare et al. disclose a method for characterising changes within a subsurface volume between a first time and a second time (Summary), wherein said transforming into useful parameters comprises performing 4D tomography to obtain 4D velocity change data (pages 2403-2404, Computation of Kinematic Attributes section, Figures 2-7; pages 2404-2405, Example section, Figure 8; page 2405, Conclusions section). 
Summary), wherein said performing 4D tomography comprises minimizing (e.g., optimisation) an objective function with respect to the determined changes between the kinematic invariants of the first seismic data and local second seismic data, said objective function describing the variation of the 4D velocity change data with the determined changes between the kinematic invariants of the first seismic data and local second seismic data, in terms of travel times per region of the subsurface volume (Figure 1; pages 2402-2403, Kinematic Time Demigration section; pages 2403-2404, Computation of Kinematic Attributes section, Figures 2-7). 
Referring to claim 12, Lambare et al. disclose a method for characterising changes within a subsurface volume between a first time and a second time (Summary), comprising performing a first survey of the subsurface volume at said first time to obtain said first seismic data; and performing a second survey of the subsurface volume at said second time to obtain said second seismic data (e.g., source and receiver path/positions - Figure 1; pages 2402-2403, Kinematic Time Demigration section). 
As to claim 13, Lambare et al. disclose a method for characterising changes within a subsurface volume between a first time and a second time (Summary), wherein said step of characterising said changes within the subsurface volume between the first time and the second time is performed substantially simultaneously with performing said second survey, thereby characterising said changes in real time (e.g., instantaneous velocity – Figure 8; pages 2403-2404, Computation of Kinematic Attributes section, Figures 1-7; pages 2404-2405, Example section, Figure 8; page 2405, Conclusions section). 
Referring to claim 14, Lambare et al. disclose a method for characterising changes within a subsurface volume between a first time and a second time (Summary), further comprising the step of using the results of said method to aid hydrocarbon recovery from a reservoir (page 2405, Conclusions section). 
As to claim 15, Lambare et al. disclose a computer program comprising computer readable instructions which, when run on suitable computer apparatus, cause the computer apparatus to perform the method according to claim 1 (Figure 1; pages 2402-2403, Kinematic Time Demigration section; pages 2403-2404, Computation of Kinematic Attributes section, Figures 1-7; pages 2404-2405, Example section, Figure 8; page 2405, Conclusions section). 
Referring to claim 16, Lambare et al. disclose a computer program carrier comprising the computer program of claim 15 (Figure 1; pages 2402-2403, Kinematic Time Demigration section; pages 2403-2404, Computation of Kinematic Attributes section, Figures 1-7; pages 2404-2405, Example section, Figure 8; page 2405, Conclusions section). 
As to claim 17, Lambare et al. disclose apparatus specifically adapted to carry out the steps of the method according to claim 1 (Figure 1; pages 2402-2403, Kinematic Time Demigration section; pages 2403-2404, Computation of Kinematic Attributes section, Figures 1-7; pages 2404-2405, Example section, Figure 8; page 2405, Conclusions section). 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/TOAN M LE/Primary Examiner, Art Unit 2864